Barrows, J.
Laborers employed, as those wore whom the defendant here represents, by the owner of a granite quarry, to quarry and cut stone therein, would seldom if ever derive any benefit from the provisions of c. 90, laws of 1876, if the construction of said statute contended for by plaintiff’s counsel should prevail. Without the statute, they can secure a lien by attachment of the stone which they and their co-laborors have worked upon, so long as it remains the property of their employer, and within reach of process; and upon plaintiff’s construction, the provision which gives them a lien " for thirty days after such granite is cut and dressed,” becomes as to them utterly meaningless.
*424A construction which will deprive this clause of the statute of all force, efficacy and significance in the greater part of the cases to which it is applicable, and will tend to néutralize its effect in all, is to be avoided if it is possible to do so. If the lien can be cut off by a sale or shipment before the lapse of the thirty days, it would be too much to expect that it would be suffered to exist that length of time in any case, where the laborers were really in danger of losing their wages. The object of the statute, is to make the pay of those whose labor has gone to enhance the value of the product, prompt and secure in all cases against both the misfortunes and the possible dishonesty of their employers.
The construction to be adopted, is that which, without violating the true signification of the language employed, shall best promote the object and efficiency of the statute in all its parts.
As remarked by Shaw, C. J. in Cleaveland v. Norton, 6 Cush. 384, "After all, the best ground of exposition is to take the entire-provisions of the act and ascertain if possible, what the legislature intended.”
To this, wherever it is possible to apply it, all other rules must give way.
Why should the legislature have mentioned a brief fixed time, within which the lien might be enforced by attachment, if its duration for that short space was to depend after all upon a contingency ?
It is more consonant with the apparent legislative intent, and more certain to promote the object to be effected, to suppose that the day certain is given in any event, and the further opportunity after the expiration of the specified time, unless the stone should be sold or shipped.
We ought not to adopt a construction which would render any clause of the statute superfluous or insignificant, unless such construction is forced upon us in unmistakable terms.
We think the legislature intended to confer a substantial benefit and security upon the laborer, by giving him a lien upon the stone for his wages, for at least thirty days after it is cut and dressed, and as much longer as it remains unsold, and not shipped on board a vessel.
Instances are not wanting in which courts have construed words ordinarily disjunctive and alternative in a conjunctive and cumu*425lative sense, and the reverse, to conform to the obvious design of a statute.
The words "and” and "or” arc convertible as the sense of a statute may require. People v. Sweetsir, 1 Dak. Ter. 308 ; Winterfield v. Strauss, 24 Wisc. 394; Commonwealth v. Griffin, 105 Mass. 185; Barker v. Esty, 19 Vermont, 131.

Judgment for defendant; and for a return with damages.

Appleton, C. J., Virgin, Peters, Libbey and Symonds, JJ., concurred.